Citation Nr: 1327508	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  09-25 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability manifested by bilateral hip pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a disability manifested by bilateral knee pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a disability manifested by upper back pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for plantar fasciitis of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 2002 to July 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision that, in pertinent part, denied service connection for a bilateral hip disability; for a bilateral knee disability; for a disability of the upper back; and for plantar fasciitis of the left foot.  The Veteran timely appealed.

In August 2009, the Veteran withdrew his prior request for a Board hearing, in writing.

The record shows that the Veteran failed to appear for a hearing before RO personnel scheduled in November 2009.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran contends that service connection for a bilateral hip disability, for a bilateral knee disability, and for a disability of the upper back is warranted on the basis of his service in the Southwest Asia Theater of operations during the Persian Gulf War.  He also seeks service connection for plantar fasciitis of the left foot.
Records 

In June 2007, the Veteran reported that he had participated in a Gulf War Health Registry physical at the VA facility in Loma Linda, California, within a couple of months after his discharge from active service.  These records are relevant to the Veteran's claims for service connection, and should be obtained

VA is obliged to assist a Veteran to obtain evidence pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 2002).

Examination 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Muscle pain and joint pain are objective signs of undiagnosed illness or a chronic multisymptom illness.  38 C.F.R. § 3.317(b).  Although the Veteran reported foot pain and knee pain and upper back pain in active service, there are no documented in-service complaints of bilateral hip pain.  

Service treatment records at the time of the Veteran's separation examination in June 2005 include diagnoses of chronic bilateral foot pain, chronic bilateral knee pain, and chronic upper and lower back pain.  The examiner also noted a history of foot pain (fasciitis) of two years' duration; a history of knee pain of two years' duration; and a history of back injury (airborne) in December 2004, with continuing pain.  Given the in-service complaints, the Veteran's receipt of the Combat Infantryman Badge, and the nature of undiagnosed illness, the Board finds that the evidence is sufficient to warrant an examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records for left foot pain, bilateral knee pain, upper back pain, and bilateral hip pain-to specifically include the report of a Gulf War Health Registry physical, completed at the VA facility in Loma Linda, California-dated from July 2005 to the present date; and associate them with the Veteran's claims file (physical or electronic).

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's complaints of left foot pain, bilateral knee pain, upper back pain, and bilateral hip pain; and to determine the nature and etiology of any disability, including undiagnosed illness. The claims file, and any pertinent records contained in any electronic claims folder, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

The examiner should indicate whether there are objective indications of a qualifying chronic disability manifested by muscle and joint pain involving the Veteran's left foot, knees, upper back, and hips; or whether such objective indications may be attributed to any other known diagnosis (including plantar fasciitis).

For any such manifestations attributed to a known diagnosis, the examiner should indicate whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed illness had its onset in service, or is otherwise related to a disease or injury in service-specifically, to include injury or disease during combat service in Iraq from February 2003 to February 2004.

An explanation of the underlying reasons for any opinions offered must be included. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner is also advised that the Veteran is a credible and reliable historian with regard to the observable symptoms he experienced in service and after service, regardless of the lack of documented complaints in the service treatment records, insofar as they are consistent with the circumstances of his combat service in Iraq.

3.  Thereafter, readjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.


No action is required of the Veteran and his representative until they are notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


